DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment, filed 05/05/2022, to the Specification has overcome the objections to the Specification previously set forth in the Non-Final Office Action.
Applicant's amendment, filed 05/05/2022, to claims 1, 2, 6, 7, 11 and 12 has overcome the claim objections previously set forth in the Non-Final Office Action.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Zhang (CN 106355151 A, English translation provided used for text citations) is considered analogous art to the instant application as it discloses the use of deep neural networks to train a network to process SAR images. Zhang is also similar to the instant application in that it discloses that the processing of a SAR image includes acquiring an electromagnetic simulation image of the SAR image. Zhang also discloses that the samples are updated using a trained network to better identify the SAR images.
Regarding claim 1, Zhang discloses 
A method of enhancing synthetic aperture radar (SAR) image data (Page 8, paragraph 2, “A target identification method of three-dimensional SAR image based on deep belief network provided by the invention”), the method comprising: 
processing an SAR target image by an electromagnetic simulation to acquire an SAR electromagnetic simulation image (Page 8, paragraph 6, “inputting the array three-dimensional SAR system parameter initialized in step 1 into the electromagnetic simulation software FEKO; using the traditional universal electromagnetic calculation simulation method to obtain the surface electromagnetic scattering coefficient matrix of the m-th point target” and Page 9, paragraph 4, “step 5, constructing three-dimensional SAR image simulation sample library”); 
wherein processing the SAR target image by the electromagnetic simulation to acquire the SAR electromagnetic simulation image (Page 8, paragraph 6, “inputting the array three-dimensional SAR system parameter initialized in step 1 into the electromagnetic simulation software FEKO; using the traditional universal electromagnetic calculation simulation method to obtain the surface electromagnetic scattering coefficient matrix of the m-th point target” and Page 9, paragraph 4, “step 5, constructing three-dimensional SAR image simulation sample library”) comprises: 
constructing an electromagnetic simulation model by using the SAR target image and simulation parameters (Pages 8-9, paragraphs 5-14, Steps 2-5 detail this process); 
processing the electromagnetic simulation model by an electromagnetic simulation software to obtain radar cross section (RCS) data of the SAR target image (Page 8, paragraph 6, “inputting the array three-dimensional SAR system parameter initialized in step 1 into the electromagnetic simulation software FEKO; using the traditional universal electromagnetic calculation simulation method to obtain the surface electromagnetic scattering coefficient matrix of the m-th point target” and Page 9, paragraph 4, “step 5, constructing three-dimensional SAR image simulation sample library”; therefore, RCS data is obtained through this process); and 
obtaining the SAR electromagnetic simulation image by an inverse image processing on the RCS data (Page 9, paragraph 3, “using the standard three-dimensional BP algorithm; performing backward projection imaging processing to the echo signal s (n) obtained in the step 3 to obtain a three-dimensional SAR image of target space”; backward projection imaging is tantamount to inverse imaging); 

However, Zhang fails to specifically disclose, 
processing the SAR electromagnetic simulation image and the SAR target image by a generative adversarial network to obtain a set of virtual samples of the SAR target image; 
wherein obtaining the SAR electromagnetic simulation image by the inverse image processing on the RCS data comprises: 
transforming the x-y coordinate system to u-v according to coordinate transformation formulas including:   

    PNG
    media_image1.png
    75
    212
    media_image1.png
    Greyscale

wherein the coordinate transformation formulas from coordinate system u-v to x-y are given as follow: Page 3Application Serial No.: 16/530,724 Attorney Docket No.: FPJA105  

    PNG
    media_image2.png
    78
    212
    media_image2.png
    Greyscale

expressing a distance from any point P on a target surface to a radar by utilizing a property that in a far-field condition, a distance from the radar to a center point of a scene is greater than that from the target to the center point of the scene:

    PNG
    media_image3.png
    22
    354
    media_image3.png
    Greyscale

wherein R0 indicates a distance from the radar to a center point of a scene, defining a target echo as:
  
    PNG
    media_image4.png
    35
    449
    media_image4.png
    Greyscale
 
wherein k is a radar observing frequency;  
    PNG
    media_image5.png
    105
    826
    media_image5.png
    Greyscale
 echo S(k, 0) and the electromagnetic scattering characteristic function f(x,y) of the target:
  
    PNG
    media_image6.png
    41
    483
    media_image6.png
    Greyscale
 
obtaining a Fourier transform on P (v) by substituting x = u cos 6 - v sin 6 and 
    PNG
    media_image7.png
    155
    706
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    34
    699
    media_image8.png
    Greyscale
Page 4Application Serial No.: 16/530,724Attorney Docket No.: FPJA105 electromagnetic scattering characteristic function f(x,y) of the target on the v axis,
 
    PNG
    media_image9.png
    29
    588
    media_image9.png
    Greyscale
 
obtaining an expression of the slice according to  

    PNG
    media_image10.png
    99
    493
    media_image10.png
    Greyscale

slice sampling the RCS data at the observation angle F(kx, ky);
applying two-dimensional Fourier transformation to F(kx,ky) to obtain a scattering characteristic time-domain expression f(x,y) of the target 
F(kx, ky).  

Guan (CN 109934282 A, English translation provided used for text citations) is considered analogous art to the instant application as it discloses the use of deep neural networks to train a network to process SAR images. Guan is also similar to the instant application in that it discloses SAR target recognition using neural networks to produce a generative adversarial network. Guan further discloses that he generative adversarial network uses two neural networks to accurately identify the SAR targets based on the extracted features of a variety of classes and that specifically discloses the use of a Self-Attention Generative Adversarial Network (SAGAN) as the model to accurately identify the SAR objects.
Regarding claim 1, Guan discloses, 
processing the SAR electromagnetic simulation image and the SAR target image by a generative adversarial network (Page 2, paragraph 7, “A SAR target classifying method based on SAGAN sample expansion and auxiliary information”; SAGAN stands for “Self-Attention Generative Adversarial Network”) to obtain a set of virtual samples of the SAR target image (Page 3, paragraph 4, “step 5: then using generator network to generate a lot of simulation sample, using the simulation sample to expand the existing database”).  

However, Guan fails to disclose, 
wherein obtaining the SAR electromagnetic simulation image by the inverse image processing on the RCS data comprises: 
transforming the x-y coordinate system to u-v according to coordinate transformation formulas including:   

    PNG
    media_image1.png
    75
    212
    media_image1.png
    Greyscale

wherein the coordinate transformation formulas from coordinate system u-v to x-y are given as follow: Page 3Application Serial No.: 16/530,724 Attorney Docket No.: FPJA105  

    PNG
    media_image2.png
    78
    212
    media_image2.png
    Greyscale

expressing a distance from any point P on a target surface to a radar by utilizing a property that in a far-field condition, a distance from the radar to a center point of a scene is greater than that from the target to the center point of the scene:

    PNG
    media_image3.png
    22
    354
    media_image3.png
    Greyscale

wherein R0 indicates a distance from the radar to a center point of a scene, defining a target echo as:
  
    PNG
    media_image4.png
    35
    449
    media_image4.png
    Greyscale
 
wherein k is a radar observing frequency;  
    PNG
    media_image5.png
    105
    826
    media_image5.png
    Greyscale
 echo S(k, 0) and the electromagnetic scattering characteristic function f(x,y) of the target:
  
    PNG
    media_image6.png
    41
    483
    media_image6.png
    Greyscale
 
obtaining a Fourier transform on P (v) by substituting x = u cos 6 - v sin 6 and 
    PNG
    media_image7.png
    155
    706
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    34
    699
    media_image8.png
    Greyscale
Page 4Application Serial No.: 16/530,724Attorney Docket No.: FPJA105 electromagnetic scattering characteristic function f(x,y) of the target on the v axis,
 
    PNG
    media_image9.png
    29
    588
    media_image9.png
    Greyscale
 
obtaining an expression of the slice according to  

    PNG
    media_image10.png
    99
    493
    media_image10.png
    Greyscale

slice sampling the RCS data at the observation angle F(kx, ky);
applying two-dimensional Fourier transformation to F(kx,ky) to obtain a scattering characteristic time-domain expression f(x,y) of the target 
F(kx, ky).  

CHEN (CN 106569191 A, English translation provided used for text citations) is considered analogous art as it discloses, a method for obtaining target RCS utilizing reverse imaging on a SAR image. CHEN specifically discloses the determination of a scattering distribution function as well supporting theoretical information to determine the scattering function. 

Regarding claim 1, CHEN discloses [Note: what CHEN fails to disclose is strike-through]
A method of enhancing synthetic aperture radar (SAR) image data (Page 2, Background technology paragraph, “The method is based in scattering Psychology opinion, the SAR image according to formed by target echo therefrom obtain the orientation and scattering strength information of target scattering center, and Contribution of each scattering center to total scattering is calculated respectively.”), the method comprising: 



processing (Page 2, Technical field paragraph, “The invention belongs to microwave measurement field, and in particular to a kind of using the scattering that target is extracted from high-precision two-dimensional picture Method of the center dyad total electric field to obtain target RCS.”); and 
obtaining the SAR electromagnetic simulation image by an inverse image processing on the RCS data (Page 2, Step 5, “The RCS of target can be obtained via following formula calibration…Wherein, RCS, σ of the σ for target0 For the RCS of calibration body… The invention has the beneficial effects as follows: Due to the imaging precision of filtering-inverse projection algorithm it is very high, using high-precision algorithm Imaging, can accurately be presented the positional information and intensity level of each scattering center of target, be scattered center extraction, can be in vector Accurately reflect the original scattering properties of target after synthesis；); 



[AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    75
    212
    media_image1.png
    Greyscale


[AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    78
    212
    media_image2.png
    Greyscale

expressing a distance from any point P on a target surface to a radar by utilizing a property that in a far-field condition, a distance from the radar to a center point of a scene is greater than that from the target to the center point of the scene:

    PNG
    media_image3.png
    22
    354
    media_image3.png
    Greyscale

wherein R0 indicates a distance from the radar to a center point of a scene (Page 3, 5th paragraph, “By the measurement that different frequency domains and angular domain are carried out to target, target dissipating on corresponding frequency domain and angular domain can be obtained Penetrate characteristic. If the distance of its line-spacing turntable center is R0, the test angle of antenna is θ, then from antenna to target on any point (x0,y0) be about apart from R：R(x,y)≈R0+y0cosθ-x0sinθ (5)”), 
defining a target echo as:
  
    PNG
    media_image4.png
    35
    449
    media_image4.png
    Greyscale
 
wherein k is a radar observing frequency;  
    PNG
    media_image5.png
    105
    826
    media_image5.png
    Greyscale
 echo S(k, 0) and the electromagnetic scattering characteristic function f(x,y) of the target:
  
    PNG
    media_image6.png
    41
    483
    media_image6.png
    Greyscale
 
obtaining a Fourier transform on P (v) by substituting x = u cos 6 - v sin 6 and 
    PNG
    media_image7.png
    155
    706
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    34
    699
    media_image8.png
    Greyscale
Page 4Application Serial No.: 16/530,724Attorney Docket No.: FPJA105 electromagnetic scattering characteristic function f(x,y) of the target on the v axis,
 
    PNG
    media_image9.png
    29
    588
    media_image9.png
    Greyscale
 
obtaining an expression of the slice according to  

    PNG
    media_image10.png
    99
    493
    media_image10.png
    Greyscale

(SEE FORMULAS (6 – 12) WHICH DETAILS THIS PROCESS) 

applying two-dimensional Fourier transformation to F(kx,ky) to obtain a scattering characteristic time-domain expression f(x,y) of the target 
F(kx, ky) (SEE FORMULAS (6 – 12) WHICH DETAILS THIS PROCESS).  
In reference to independent claim 1, the prior arts made of record individually or in any combination, failed to teach, render obvious, or fairly suggest to one of ordinary skill in the art at the time of filing the combination of the claimed features of claim 1. Dependent claims 3-5 are also allowed due to their dependency on independent claim 1. 
Independent claims 6 and 11 and their respective dependent claims are also allowed due to a similar analysis using the prior arts made of record as independent claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648